Dear Mr. Page:
This office is in receipt of your letter requesting an opinion regarding the following question:  Can juveniles be brought to the Bossier City Jail for the sole purpose of acquiring fingerprints via the A.F.I.S.?
Article 306 of the Louisiana Children's Code reads, in pertinent part, as follows:
LSA-Ch. C. Art. 306. Places of detention; juveniles subject to criminal court jurisdiction
A.  Prior to the divesting events specified in Paragraphs A through D of Article 305, the child shall be held in custody in a juvenile detention center, except as hereinafter provided.
B.  If a detention facility for juveniles is not available, he may be held in an adult jail or lockup for identification or processing procedures or while awaiting transportation only as long as necessary to complete these activities for up to six hours except that in nonmetropolitan areas, he may be held for up to twenty-four hours if all of the following occur:
(1) The child meets the age and offense criteria set out in Article 305
(2) A continued custody hearing in accordance with Articles 820 and 821 is held within twenty-four hours after his arrest.
(3) There is no acceptable alternative placement to the jail or lockup in which he is being held.
(4) The sheriff or the administrator of the adult jail or lockup has certified to the court that facilities exist providing for sight and sound separation of the juvenile from adult offenders and that he can be given continuous visual supervision while placed in the jail or lockup.
C.  If an indictment has not been returned, a bill of information filed, or a continued custody hearing not held within twenty-four hours, the child held in an adult jail or lockup in a nonmetropolitan area shall be released or removed to a juvenile detention facility.
According to Article 306, it is permissible for a juvenile to be held in an adult jail or lockup facility for identification or processing procedures as long as necessary to complete the procedures up to six hours if a juvenile facility is not available.  It would be absurd to allow a juvenile to be held in an adult facility under such circumstances but not to allow a juvenile to be transported to an adult facility solely for the purpose of identification procedures if the procedure available at the juvenile facility is unsatisfactory.
Furthermore, there is no provision in Articles 812 through 818, which deal with the arrest, detention, release and fingerprinting of juveniles, that prohibits such a procedure.  Proper supervisory measures should be taken, as found in subsection B (4) of Article 306.
Therefore, it is the opinion of this office that it would be permissible for juveniles to be brought to the Bossier City Jail for the purpose of acquiring fingerprints via the A.F.I.S. if the fingerprinting procedure available at the juvenile facility is unsatisfactory.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:________________________ INGRID JOHNSON ASSISTANT ATTORNEY GENERAL
IJ/kw/jy
Date Released:  December 10, 2002